UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellant,

v.                                                                  No. 96-4646

ROBERT RUHE,
Defendant-Appellee.

Appeal from the United States District Court
for the Northern District of West Virginia, at Clarksburg.
Irene M. Keeley, District Judge.
(CR-95-3)

Argued: April 11, 1997

Decided: May 22, 1997

Before HALL, WILKINS, and NIEMEYER, Circuit Judges.

_________________________________________________________________

Reversed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Zelda Elizabeth Wesley, Assistant United States Attor-
ney, Clarksburg, West Virginia, for Appellant. Paul Francis Linn,
MICHAEL, BEST & FRIEDRICH, Milwaukee, Wisconsin, for
Appellee. ON BRIEF: William D. Wilmoth, United States Attorney,
Clarksburg, West Virginia, for Appellant. David J. Cannon,
MICHAEL, BEST & FRIEDRICH, Milwaukee, Wisconsin, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

The Government appeals an order of the district court suppressing
evidence obtained during a search of Robert Ruhe's residence, con-
tending that the court erred in concluding that the search warrant did
not adequately particularize the items to be seized. For the reasons
that follow, we reverse.

I.

In June 1995, a confidential informant contacted the Federal Avia-
tion Administration concerning the possession of stolen airplane parts
by Robert Ruhe, the owner of two aviation companies headquartered
in Leipsic, Ohio. The informant identified, by serial number, 13 parts
that he believed had been stolen from Pratt & Whitney Corporation
(Pratt & Whitney) in West Virginia. According to the informant, five
of the parts were located at one of Ruhe's business locations and the
other parts were possibly at another business location, in Ruhe's
home, or in airplanes repaired by Ruhe. Special Agent James Kelleher
of the Department of Transportation forwarded the list of serial num-
bers to Pratt & Whitney, which confirmed that the parts had been
stolen from its "scrap" area.1

On September 12, Agent Kelleher and Special Agent J. C. Raffety
of the Federal Bureau of Investigation interviewed Gary Byard, the
Pratt & Whitney employee responsible for the scrap area. Byard, a
former employee of Ruhe's, informed the agents that Ruhe had con-
tacted him shortly after he began his employment with Pratt & Whit-
ney in 1991, inquiring whether Byard could remove usable parts from
the scrap area and sell them to Ruhe. Byard stated that he made
_________________________________________________________________
1 The scrap area contained some repairable parts and some parts that
were no longer usable.

                    2
approximately 20 trips to Ohio annually to deliver stolen parts, that
he delivered the parts to Ruhe's businesses or to his home, and that
Ruhe paid him $1,500 to $2,000 for each delivery. In all, Byard esti-
mated that he had delivered between 500 and 1,000 stolen parts to
Ruhe. Shortly thereafter, Byard placed a consensually monitored tele-
phone call to Ruhe during which Byard informed Ruhe that Pratt &
Whitney was planning to relocate its scrap area, thereby eliminating
his ability to obtain parts. Ruhe requested certain parts and subse-
quently arranged for Byard to deliver the parts to Ruhe's residence.
Pursuant to these arrangements, a controlled delivery of Pratt & Whit-
ney parts was scheduled for October 7, 1995.

Based upon an affidavit containing this information, Agent Raffety
obtained a search warrant for Ruhe's residence from the United States
District Court for the Northern District of Ohio. The warrant con-
tained the following description of the items to be seized:

          Aircraft components to include but not limited to P-T
          blades; compressor hubs; P-T wheel; CT disc, checkbook
          and register, financial records; as well as any other fruits
          and instrumentalities of this crime. To include specifically
          three sets PT blades; 1 PT disc SN38171; 1 compressor hub
          SN 3N497; and 1 CT disc SN 2B296.

J.A. 10. The items identified by serial number were those comprising
the controlled delivery.

The warrant was executed by Agents Raffety, Kelleher, and others
after completion of the controlled delivery. In addition to the items in
the controlled delivery, the search of Ruhe's residence revealed multi-
ple aircraft parts located in a basement storage area. Each of these
parts was prominently marked with a red tag identifying it as a scrap
part belonging to Pratt & Whitney. The agents seized these parts as
well as numerous documents and financial records.

Ruhe subsequently was indicted for conspiracy to commit an
offense against the United States, see 18 U.S.C.A. § 371 (West 1966
& Supp. 1997), and transportation of stolen goods in interstate com-
merce, see 18 U.S.C.A. § 2314 (West Supp. 1997). Ruhe thereafter
moved to suppress the evidence obtained during the search of his

                    3
home. The motion was referred to a magistrate judge, who concluded
that the warrant was insufficiently particular in that it failed to include
the serial numbers of the 13 parts known to be stolen from Pratt &
Whitney, failed to provide officers executing the warrant with a
means of distinguishing between contraband and legitimately owned
parts, and failed to limit appropriately the seizure of financial records.
Moreover, the magistrate judge found that the deficiencies in the war-
rant could not be cured by the affidavit. Finally, the magistrate judge
concluded that the warrant was invalid on its face, thereby precluding
good faith reliance on it. The district court adopted the recommenda-
tion of the magistrate judge in full, and the Government now appeals.

II.

In order to be valid under the Fourth Amendment, a search warrant
must, inter alia, "particularly describ[e] the place to be searched, and
the persons or things to be seized." U.S. Const. amend. IV. The pur-
pose of this particularity requirement is to avoid"a general, explor-
atory rummaging in a person's belongings." Andresen v. Maryland,
427 U.S. 463, 480 (1976) (internal quotation marks omitted); see gen-
erally Stanford v. Texas, 379 U.S. 476, 481-85 (1965) (describing his-
tory and purpose of particularity requirement). A sufficiently
particular warrant describes the items to be seized in such a manner
that it leaves nothing to the discretion of the officer executing the
warrant. See Marron v. United States, 275 U.S. 192, 196 (1927).
Although we ordinarily would begin our review of the decision of the
district court by determining whether it erred in concluding the war-
rant failed to adequately particularize the items to be seized, we need
not address that question here because even if the warrant was invalid,
the evidence obtained during the search nevertheless was admissible
pursuant to the good faith exception to the exclusionary rule. See
United States v. Leon, 468 U.S. 897, 913 (1984).

The normal remedy for a violation of the Fourth Amendment is
suppression of the fruits of the invalid search. See Mapp v. Ohio, 367
U.S. 643, 648-49 (1961). However, evidence obtained in objectively
reasonable reliance on a warrant is admissible even if the warrant sub-
sequently is determined to be invalid. See Leon , 468 U.S. at 922. This
exception to the exclusionary rule is subject to several limitations. See
id. at 922-23. Here, the district court determined that the lack of par-

                     4
ticularity in the warrant rendered it facially deficient, thereby preclud-
ing good faith reliance. See id. at 923 (explaining that "depending on
the circumstances of the particular case, a warrant may be so facially
deficient--i.e., in failing to particularize the place to be searched or
the things to be seized--that the executing officers cannot reasonably
presume it to be valid"). We review de novo the determination of the
district court that the good faith exception to the exclusionary rule
does not apply. See United States v . George, 975 F.2d 72, 77 (2d Cir.
1992).

In deciding whether application of the good faith exception to the
exclusionary rule is appropriate, we must consider"whether a reason-
ably well trained officer would have known that the search was illegal
despite the magistrate's authorization." Leon , 468 U.S. at 922 n.23.
This inquiry is objective in nature, depending upon the understanding
of a reasonable officer in light of the totality of the circumstances. See
United States v. Hyppolite, 65 F.3d 1151, 1156 (4th Cir. 1995), cert.
denied, 116 S. Ct. 1558 (1996). A warrant that fails to particularize
the place to be searched or the items to be seized is so facially defi-
cient that it precludes reasonable reliance only when "[o]fficers
poised to conduct a search [would] be able to ascertain that [it] fails
to offer sufficiently detailed instruction and instead leaves them
guessing as to their task." United States v. Towne, 997 F.2d 537, 549
(9th Cir. 1993) (internal quotation marks omitted; first alteration in
original).

We determine that the warrant in this case was not so facially defi-
cient as to preclude reasonable reliance on it. First, the warrant plainly
specified that the items to be seized consisted of various airplane parts
and financial records. Thus, it did not fail to give the searching offi-
cers any guidance whatsoever as to the subject of the search. Cf. id.
(noting that warrant stating "See Attachment B" in area for descrip-
tion of items to be seized would be technically invalid if "Attachment
B" did not accompany the warrant).

In addition, we must consider the knowledge of the searching offi-
cers in assessing the objective reasonableness of reliance on the war-
rant. See Massachusetts v. Sheppard, 468 U.S. 981, 989 & n.6 (1984)
(weighing the fact that the officer who requested the warrant was also
the officer who conducted the search in determining that the search

                     5
was conducted in good faith reliance on a defective warrant); United
States v. Curry, 911 F.2d 72, 78 (8th Cir. 1990) (observing that "in
assessing whether reliance on a search warrant was objectively rea-
sonable under the totality of the circumstances, it is appropriate to
take into account the knowledge that an officer in the searching offi-
cer's position would have possessed"). Agent Raffety, who obtained
the search warrant, also participated in the search and knew that the
purpose of the search was the discovery of stolen Pratt & Whitney air-
craft parts and the recovery of documents related to the purchase of
such stolen parts. Moreover, the affidavit prepared by Agent Raffety
in support of his request for the search warrant described the items to
be seized with sufficient particularity.2 It thus was reasonable for
Agent Raffety to believe that the district court had properly issued the
warrant in accordance with the facts set forth in the affidavit. See
Sheppard, 468 U.S. at 989 n.6 (holding that application of good faith
exception was justified by the fact that "the officer who directed the
search[ ] knew what items were listed in the affidavit presented to the
judge, and he had good reason to believe that the warrant authorized
the seizure of those items"); see also Leon , 468 U.S. at 921 (observing
that officers "cannot be expected to question the magistrate's . . .
judgment that the form of the warrant is technically sufficient").
_________________________________________________________________
2 The reservations of the district court concerning the sufficiency of the
affidavit are unfounded. Of particular concern to the district court was
the failure of the affidavit or the warrant to identify by serial number the
13 parts known to have been stolen from Pratt & Whitney. However, in
view of the fact that the information available to the investigating agents
revealed that as many as 1,000 stolen Pratt & Whitney parts had been
delivered to Ruhe, listing the 13 serial numbers would not have advanced
the interests protected by the particularity requirement. See United States
v. Bright, 630 F.2d 804, 811-12 (5th Cir. 1980). The concern of the dis-
trict court that neither the affidavit nor the warrant mentioned the red
"scrap" tags is similarly without basis. Agent Kelleher testified during
the suppression hearing that the officers had no knowledge that the Pratt
& Whitney parts could be identified by the red tags prior to the execution
of the search warrant. Finally, the portion of the warrant directing the sei-
zure of "financial records [and] other fruits and instrumentalities of this
crime," J.A. 10, is particularized adequately by the description of the
crime contained in the affidavit. See United States v. Wuagneux, 683
F.2d 1343, 1350-51 & n.6 (11th Cir. 1982).

                  6
Accordingly, we hold that the good faith exception to the exclusion-
ary rule applies here.

III.

Because we conclude that reliance on the search warrant was
objectively reasonable, suppression of the evidence obtained during
the search was inappropriate. We therefore reverse.

REVERSED

                    7